                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


CAROLYN JONES                                    §
                                                 §    Civil Action No. 4:18-CV-34
v.                                               §    (Judge Schell/Judge Nowak)
                                                 §
COMMISSIONER, SSA.                               §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 18, 2019, the report of the Magistrate Judge (Dkt. #22) was entered containing

proposed findings of fact and recommendations that Plaintiff Carolyn Jones’s case be dismissed

without prejudice pursuant to Federal Rules of Civil Procedure 41.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the court.

       It is, therefore, ORDERED that Plaintiff Carolyn Jones’s case is DISMISSED

WITHOUT PREJUDICE.

       All relief not previously granted is DENIED.

       The Clerk is directed to CLOSE this civil action.

       IT IS SO ORDERED.

            .    SIGNED this the 27th day of May, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
